Citation Nr: 1715737	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  09-01 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida.


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), an anxiety disorder, and an adjustment disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Duffy, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded this matter for further development in September 2012, May 2014, and March 2016. 


FINDINGS OF FACT

1. The Veteran has a current acquired psychiatric disorder to include PTSD, an anxiety disorder, and an adjustment disorder.

2. The weight of the competent and credible evidence shows that the Veteran experienced in-service stressors during combat to include exchanges of gunfire, witnessing a man being shot, and exposure to dead bodies.  

3. There is an approximate balance of negative and positive evidence as to whether the Veteran's acquired psychiatric disorder is related to his service including stressors during combat.  


CONCLUSION OF LAW

Having resolved doubt in favor of the Veteran, the criteria for entitlement to service connection for an acquired psychiatric disorder to include PTSD, an anxiety disorder, and an adjustment disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1113 (West 2014); 38 C.F.R. § 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110.

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link established by medical evidence between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Lay testimony is sufficient to corroborate an in-service stressor (absent clear and convincing evidence to the contrary) when evidence establishes that Veteran engaged in combat with the enemy and the claimed stressor is related to that combat.  38 U.S.C.A. § 1154(b).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Board finds that the first Shedden element is met.  The record contains several diagnoses of current psychiatric disorders.  A VA psychiatric examination in April 2016 revealed a diagnosis of an adjustment disorder with mixed anxiety and depressed mood.  The examiner found that the Veteran did not meet the diagnostic criteria for PTSD under the fifth edition of the Diagnostic and Statistical Manual of Mental Disorders of the American Psychiatric Association (DSM-5).  However, the examiner did not discuss evidence of earlier diagnoses of PTSD under the fourth edition of the manual (DSM-4), which is still applicable during the appeal period.  See, e.g., November 2012 Progress Note from Vet Center.  

Furthermore, the Board notes that even if the Veteran's psychiatric disorder no longer meets the criteria for PTSD under the DSM-5, the evidence of record indicates the Veteran's current anxiety is probably a residual symptom of PTSD diagnosed earlier under the DSM-4 prior to the DSM-5.  See, e.g., May 2007 Psychiatry Note from the Jacksonville, Florida VA Outpatient Clinic (OPC).  Applying the benefit of the doubt, based on the medical evidence of record, the Board finds that the Veteran has a current, acquired psychiatric disorder to include PTSD, an anxiety disorder, and an adjustment disorder.  

The Board also finds that the second Shedden element is met.  The Board finds that both the Veteran's lay statements and his service records indicate that the Veteran engaged in combat in the Republic of Vietnam.  See, e.g., Veteran's Certificate of Release or Discharge (showing the Veteran received a Vietnam Service Medal with two Bronze Service Stars and a Combat Infantryman Badge).  Furthermore, the Veteran provided several statements identifying in-service stressors he was exposed to during that time including exchanges of gunfire, witnessing a man being shot, and exposure to dead bodies.  See, e.g., September 2007 Statement from the Veteran.  Therefore, the Board finds that the Veteran was exposed to in-service stressors consistent with the circumstances of combat.  

Finally, the Board finds that the third Shedden element is met.  In light of the Veteran's combat service and numerous in-service stressors, the Board gives some probative weight to the lay statements in the record to the extent they show the Veteran exhibited behavioral changes returning from war.  For example, the Veteran's sister noted that when her brother came home from Vietnam, he would look side-to-side and up and down before entering a doorway.  See September 2012 Statement from the Veteran's sister.  Additional symptoms including intrusive thoughts about carrying Viet Cong body parts were noted by the Veteran's treatment providers during the course of his treatment for PTSD.  See, e.g., December 2012 Progress Note from Vet Center.  The Board finds that the circumstances of the Veteran's combat in combination with the lay statements and treatment notes for PTSD constitute substantial evidence of a link between the Veteran's in-service stressors and an acquired psychiatric disorder.

The Board notes that several VA psychiatric examinations in the record indicate that the Veteran did not have an acquired psychiatric disorder related to his service.  See e.g., April 2016 VA psychiatric examination.  However, the Board finds these examinations to be inadequate because they did not consider the totality of the evidence.  They did not fully consider treatment notes for PTSD and an associated anxiety disorder in the record, and they did not fully consider the credible lay statements showing the Veteran exhibited behavioral changes after service.  Therefore, the Board affords the VA examinations little probative weight.  Applying the benefit of the doubt, the Board finds that the Veteran's current psychiatric symptoms are related to his stressors in combat. 

Accordingly, the Board finds that the evidence currently of record supports a finding that the Veteran is entitled to service connection for an acquired psychiatric disorder to include PTSD, an anxiety disorder, an adjustment disorder.




ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, an anxiety disorder, and an adjustment disorder is granted. 




____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


